               Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 1 of 7


12/8/2020                                                         Intro




            COVID-19 in People Experiencing
                Homelessness in Denver
                         (2020)
                               Denver Department of Public Health & Environment,
                            Denver Public Health at Denver Health and Hospital Authority


                                                    Data Last Updated:
                                                   12/8/2020 9:23:39 AM




                                                                                                             1/1


                                                                                                    DENVER_000240
                                                                                      Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 2 of 7


                   12/8/2020                                                                                                                                        Demographics


COVID-19 Case Demographics Among People Experiencing Homelessness
                            Total Cases in PEH                                                    Total Hospitalized Cases in PEH                            Total Deaths in PEH* (where COVID                                   Total Deaths in PEH (including
                                                                                                                                                                   was the cause of death)                                       deaths among COVID cases**)
                                      755                                                                    219                                                                        8                                                        16
 Daily COVID-19 Cases in PEH                                                                                       COVID Cases in PEH by Sex                                                             COVID Cases in PEH by Age Group
                      40
                                                                                                                                           50.63%                                                                                                        32.58%
                                                                                                                                                         47.87%




                                                                                                                                                                                                        Total Case Count
                      30                                                                                                                                                                                                                                          25.30% 23.84%
Total Case Count




                                                                                                                  Total Case Count
                                                                                                                                     40%
                                                                                                                                                                                                                           20%
                      20
                                                                                                                                                                                                                                                 5.56%                            7.28%
                                                                                                                                     20%                                                                                                 3.44%
                                                                                                                                                                                                                                 0.79%                                                    1.19%
                      10                                                                                                                                                                                                   0%

                                                                                                                                                                                0.01%          1.49%                               12 13-18 19-25 26-45 46-55 56-65 66-75 76-85
                        0                                                                                                            0%                                                                                           and
                                    May 2020                Jul 2020      Sep 2020            Nov 2020                                     Female            Male               Other         Unknown                            under
                                                                 reportdate                                                                                           Sex                                                                           Age Group

 COVID Cases in PEH by Race                                                                                        COVID Cases in PEH by Ethnicity                                                       Take Aways
                                45.96%                                                                                                        60.00%
                                                                                                                                                                                                         - Cases in PEH are a relatively low proportion (2%) of all COVID-19
Total Case Count




                    40%                                                                                                              50%                                                                 cases.
                                                                                                                  Total Case Count


                                         21.59%
                                                  16.69%                                                                                                            27.68%
                    20%
                                                                  6.89% 4.37%                                                                                                               12.32%
                                                                              3.18% 0.66% 0.66%
                     0%
                                  e                     k          r              l                    PI
                               hit         wn       c           he            cia       AN     ian                                   0%
                            W         k no      Bla           Ot       l tira         AI     As      NH
                                   Un                             M
                                                                     u                                                                          Not           Hispanic/Latino           Not Specified
                                                                                                                                           Hispanic/Latino
                                                                          Race                                                                                      Ethnicity

 Data Notes:
 Data Sources: Denver Health and Hospital Authority RedCap database; Denver Office of the Medical Examiner (OME)
 *Count of deaths in PEH comes from OME while case and hospitalization counts come from Denver Health. Total deaths include only deaths where COVID-19 was the cause of death.                                                                                               Data Last Updated:
 **Cases among COVID patients indicates patients who died of another cause but were positive for COVID-19 at the time of death.                                                                                                                                             12/8/2020 9:23:39 AM
                                                                                                                                                                                                                                                                                             1/1


                                                                                                                                                                                                                                                                         DENVER_000241
                                         Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 3 of 7


   12/8/2020                                                                            Hospitalization Comparisons


COVID-19 Hospitalizations Among PEH Compared to the General Population
              Percent of Cases in PEH (out of all COVID19             Percent of cases in PEH that have been                              Percent of cases not in PEH that have been
                                cases)                                 hospitalized (out of all cases in PEH)                             hospitalized (out of all cases in people not
                                                                                                                                                experiencing homelessness)

                              2%                                                  29%                                                                      10%
Weekly Totals of COVID19 Hospitalizations Among PEH and People Not Experiencing                                       Take Aways
Homelessness
    PEH        People Not Experiencing Homelessness                                                                   - Out of all COVID19 cases, 2% are in the population experiencing
        160                                                                                                           homelessness.

        140                                                                                                           - Out of all cases in PEH, 29% have been hospitalized, compared with
                                                                                                                      10% of cases hospitalized in the general population.
        120


        100
Count




        80


        60


        40


        20

                                                                                    8
         0
                             May 2020           Jul 2020          Sep 2020           Nov 2020                         Data Source: Denver Health and Hospital Authority RedCap database
                                                           Week
                                                                                                                                                                                       Data Last Updated:
                                                                                                                                                                                      12/8/2020 9:23:39 AM
                                                                                                                                                                                                    1/1


                                                                                                                                                                                   DENVER_000242
                                            Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 4 of 7


   12/8/2020                                                                                       Death Comparisons


COVID-19 Deaths Among PEH Compared to the General Population
             Percent of Cases in PEH (out of all COVID19                 Percent of cases in PEH that have resulted in                        Percent of cases not in PEH that have
                               cases)                                       death (out of all cases in PEH; including                      resulted in death (out of all cases in people
                                                                               deaths among COVID patients**)                                   not experiencing homelessness)

                                 2%                                                            2%                                                              2%
Weekly Totals of COVID19 Deaths Among PEH and People Not Experiencing Homelessness                                     Take Aways
    PEH          People Not Experiencing Homelessness
        60                                                                                                             - Out of all COVID19 cases, 2% are in the population experiencing
                                                                                                                       homelessness.

        50                                                                                                             - Out of all cases in PEH, 2% have resulted in death where COVID-19
                                                                                                                       was the cause of death, compared with 2% of cases resulting in death
                                                                                                                       in the general population.
        40
Count




        30



        20



        10

             8                                                                                 7
                            4           4               6       4                   4 5
                                                                          3                                            Data Source: Denver Health and Hospital Authority RedCap database
         0
                 Apr 2020   May 2020   Jun 2020   Jul 2020    Aug 2020   Sep 2020   Oct 2020   Nov 2020                **Cases among COVID patients indicates patients who died of another cause but were
                                                             Week                                                      positive for COVID-19 at the time of death

                                                                                                                                                                                         Data Last Updated:
                                                                                                                                                                                        12/8/2020 9:23:39 AM
                                                                                                                                                                                                      1/1


                                                                                                                                                                                     DENVER_000243
                                               Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 5 of 7


    12/8/2020                                                                                        PEHTestingSummary


Community Testing in People Experiencing Homelessness
*Note, this summary includes testing done by DDPHE and CCH                                                                                             High Risk
                                                                                                                                                               No                 Yes
                Total PEH Tested               Total Tested - CCH               Total Tested - DDPHE

                      5377                         2319                                  3058                                                          Total PEH Identified with a
                                                                                                                                                          High Risk Condition

                Total PEH Positive             Total Positive - CCH            Total Positive - DDPHE
                                                                                                                                                                 1289
                      413                            298                                 115
               Total PEH Symptomatic          Total Symptomatic - CCH          Total Symptomatic - DDPHE


                      2356                         2319                                   37
               Total PEH Symptomatic             Total Symptomatic                  Total Symptomatic
                       Positive                    Positive - CCH                   Positive - DDPHE*

                      299                            298                                   1
     Daily Tests Collected (all testing entities)                                                                                   Data Notes
                200                                                                                                                 - Not all testing entities collect the same information. When
                                                                                                                                    using the High Risk filter, any box that shows as blank
                                                                                                                                    indicates that either no high risk conditions were identified,
                                                                                                                                    or that entity does collect risk information.
    Countvar




                100                                                                                                                 - *If the DDPHE symptomatic positive box is blank, that
                                                                                                                                    indicates the only symptomatic patients from DDPHE testing
                                                                                                                                    events were shelter staff.
                                                                                                                                    - These summary numbers do not include shelter staff or
                  0                                                                                                                 cases where the staff/client variable was not collected.
                                   May 2020                  Jul 2020                     Sep 2020                       Nov 2020
                                                                        collectiondate

                                                                                                                                                                               Data Last Updated:
                                                                                                                                                                              12/8/2020 9:23:39 AM
                                                                                                                                                                                             1/1


                                                                                                                                                                           DENVER_000244
                                                                     Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 6 of 7


           12/8/2020                                                                                                                            TestingDemographics


Testing Demographics in People Experiencing Homelessness
*Note, this summary includes testing done by DDPHE and CCH
                                                                                                                                                                                                                               Total PEH Tested
           High Risk                                            Test Result                                                                 Testing Entity
                 No                    Yes                       Inconclusive           Not Detected           Positive                                        CCH                             DDPHE
                                                                                                                                                                                                                                     5377
 Percent Tested by Race                                                                                               Percent Tested by Ethnicity                                                             Percent Tested by Sex
 Testing Entity                 CCH     DDPHE                                                                         Testing Entity           CCH         DDPHE                                              Testing Entity    CCH     DDPHE
                                                                                                                                                                                                                        40%
                                                                                                                                50%




                                                                                                                      Percent
           20%
 Percent




                                                                                                                                                                                                              Percent
                                                                                                                                                                                                                        20%

                                                                                                                                0%
            0%                                                                                                                                 Unknown                     Not         Hispanic/Latino                  0%
                              AIAN       Asian       Black           NHPI       Other    Unknown       White                                                         Hispanic/Latino                                                     Male            Female
                                                                     Race                                                                                                Ethnicity                                                              Gender

               Percent Tested by Age Group                                                                                                           Percent Tested by Sexual Orientation
               Testing Entity           CCH      DDPHE                                                                                               Testing Entity          CCH
                        20%

                                                                                                                                                               50%
              Percent




                                                                                                                                                     Percent
                        10%


                        0%                                                                                                                                     0%
                                     12 and      13-18       19-25      26-45      46-55     56-65       66-75      76-85             97+                                  Straight or   Choose not      Bisexual     Lesbian, gay    Don't Know    Something
                                     under                                                                                                                                heterosexual   to disclose                  or homosex…                  else, please …
                                                                                 Age Group                                                                                                                  Sexual Orientation

 Data Notes
 - Not all testing entities collect the same information. CCH is the only organization that collects sexual orientation, so other entities are not shown on that chart.
 - These summary numbers do not include shelter staff.
 - These summary numbers include all PEH tested. Use the filters at the top to show demographics by results, by whether or not patients have a high risk condition, and/or by testing entity.
 - AIAN stands for American Indian/Alaskan Native; NHPI stands for Native Hawaiian/Pacific Islander
 - Note, percentages are based on all data in a chart. The denominator, and thus the percentage, will change depending on which filters you have on and how many testing entities you are
                                                                                                                                                                                                                                                          Data Last Updated:
 looking at.
                                                                                                                                                                                                                                                         12/8/2020 9:23:39 AM
                                                                                                                                                                                                                                                                       1/1


                                                                                                                                                                                                                                                    DENVER_000245
                                                Case 1:20-cv-02985-WJM-SKC Document 100-1 Filed 12/08/20 USDC Colorado Page 7 of 7


    12/8/2020                                                                                    TestResultsByDems


Test Results by Demographic Categories in People Experiencing Homelessness
*Note, this summary includes testing done by DDPHE and CCH

  Select any filter or combination to filter total boxes to the right (note, tables below will not filter based on selection).


   Gender                               AgeGroup                  Race                             Ethnicity                              Total Tested             Total Positive         Total Not
                                                                                                                                                                                              Detected
                                                                                                                                               5377                      413                4856
  Test Results by Gender Identity                                             Test Results by Age Group
   Test Result    Female Male           Total                                  Test Result             12 and under 13-18 19-25 26-45              46-55    56-65      66-75 76-85 97+     Total
                                                                              
   Test Pending    0.17%        0.37%     0.54%                                Test Pending                                0.02% 0.06%     0.09%    0.17%    0.15% 0.06%                    0.54%
   Positive        1.73%        5.95%     7.68%                                Positive                           0.09% 0.13% 0.58%        2.45%    1.93%    1.75% 0.63% 0.06% 0.06%        7.68%
   Other           0.26%        1.06%     1.32%                                Other                              0.04% 0.04% 0.07%        0.39%    0.35%    0.37% 0.06%                    1.32%
   not tested      0.04%        0.02%     0.06%                                not tested                                                           0.02%    0.04%                          0.06%
   Not Detected 29.63%         60.68%    90.31%                                Not Detected   0.20%               3.44% 1.92% 6.14% 29.42% 21.54% 19.96% 5.67% 0.58% 1.45% 90.31%
   Inconclusive    0.04%        0.06%     0.09%                                Inconclusive                                                0.02%    0.02%    0.04% 0.02%                    0.09%



  Test Results by Ethnicity                                                   Test Results by Race                                                                                Tables display test results by
   Test Result    Hispanic/     Not               Unknown Total                Test Result    AIAN     Asian      Black     NHPI   Other Unknown White         Total              each demographic
                  Latino        Hispanic/Latino                                                                                                                                  category. For positivity
                                                                              Test Pending   0.11% 0.02%          0.09%                      0.15%    0.17%    0.54%             rates, look at the Positive
   Test Pending                                     0.54%   0.54%              Positive       0.56% 0.15%          1.39% 0.07% 0.41%          1.41%    3.68%    7.68%             row in the Test Result
   Positive          0.60%                1.08%     6.01%   7.68%              Other          0.07% 0.02%          0.32%           0.09%      0.22%    0.60%    1.32%             column and look at the
   Other             0.45%                0.46%     0.41%   1.32%                                                                                                                 percentage in the
                                                                               not tested                                                     0.04%    0.02%    0.06%
                                                                                                                                                                                  demographic column of
   not tested                                       0.06%   0.06%              Not Detected   5.30% 0.60% 19.47% 0.43% 7.68%                 10.90% 45.94% 90.31%
                                                                                                                                                                                  interest.
   Not Detected     11.51%               32.43%     46.36% 90.31%              Inconclusive                        0.02%                      0.04%    0.04%    0.09%
   Inconclusive                                     0.09%   0.09%
                                                                                                                                                                                             Data Last Updated:
                                                                                                                                                                                            12/8/2020 9:23:39 AM
                                                                                                                                                                                                           1/1


                                                                                                                                                                                         DENVER_000246
